DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 10 December 2020, (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Moreover, applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


a.	Claim 8-14 are rejected under 35 U.S.C. 101 because this claim can be interpreted as not falling within at least one of the four categories of patent eligible subject matter.
A computer-readable medium can be interpreted as a machine-readable storage medium, which typically covers both forms of non-transitory tangible medium and transitory propagating signals per se under the broadest reasonable interpretation of the claims. The specification of the application does not preclude the machine-readable medium construed as transitory tangible medium and transitory propagating signals per se. Claims drawn to such non-transitory to the claims (emphasis added).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 8 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 12 and 12 of U.S. Patent No. 10, 628, 481, respectively, in view of Qiu et al. (“Deep Semantic Hashing with Generative Adversarial Networks”).
a.	Regarding claim 1, claim 2 of the patent discloses a method comprising:
receiving a search query from a client device (claim 1, limitation 1), the search query including an input image depicting an object (claim 2);
generating, using a generator, a vector representation of the object in a normalized view, (claim 1, limitation 4); 
identifying based on the vector representation of the object in the normalized view, a set of other images depicting the object (claim 1, limitations 5-6); and
returning, to the client device, at least one of the other images depicting the object in response to the search query (claim 1, limitation 7-8).
However claim 2 of the patent does not disclose the generator having been trained based on a set of reference images of known objects in multiple views, and further based on feedback data received from an evaluator that indicates performance of the generator at generating vector representations of the known objects in the normalized view during a training phase, the feedback data comprising a first feedback data, a second feedback data, and a third feedback data, the evaluator including a discriminator sub-module to provide the first feedback 
Qiu discloses the generator having been trained based on a set of reference images of known objects in multiple views, and further based on feedback data received from an evaluator that indicates performance of the generator at generating vector representations of the known objects in the normalized view during a training phase, the feedback data comprising a first feedback data, a second feedback data, and a third feedback data, the evaluator including a discriminator sub-module to provide the first feedback data, a normalizer sub-module to provide the second feedback data, and a semantic embedding sub-module to provide the third feedback data (Qui discloses Convolutional Neural Network connect to the Hash Stream, Adversary Stream and the Classification Stream. “Hash stream is to encode each image into hash codes with relative similarity preservation measured by a triplet ranking loss. Adversary stream is to distinguish synthetic images from real ones trained with an adversarial loss. Classification stream is to characterize the semantic structures on image and softmax loss or cross entropy loss is computed for single label and multi-label classification, respectively. The whole architecture is jointly optimized in an end-to-end fashion” at Figure 1 and Chapter 3). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize DSH-GANs of Qui to claim 2 of the patent.
The suggestion/motivation would have been to “produce compelling and discriminable examples conditioning on class labels” (Qui; Chapter 5).
b.	Regarding claim 8, claim 12 of the patent discloses a system comprising:
one or more computer processors (claim 11, limitation 1); and

receiving a search query from a client device (claim 11, limitation 3), the search query including an input image depicting an object (claim 12);
generating, using a generator, a vector representation of the object in a normalized view, (claim 11, limitation 6); 
identifying based on the vector representation of the object in the normalized view, a set of other images depicting the object (claim 11, limitations 7-8); and
returning, to the client device, at least one of the other images depicting the object in response to the search query (claim 11, limitation 9-10).
However claim 12 of the patent does not disclose the generator having been trained based on a set of reference images of known objects in multiple views, and further based on feedback data received from an evaluator that indicates performance of the generator at generating vector representations of the known objects in the normalized view during a training phase, the feedback data comprising a first feedback data, a second feedback data, and a third feedback data, the evaluator including a discriminator sub-module to provide the first feedback data, a normalizer sub-module to provide the second feedback data, and a semantic embedding sub-module to provide the third feedback data.
Qiu discloses the generator having been trained based on a set of reference images of known objects in multiple views, and further based on feedback data received from an evaluator that indicates performance of the generator at generating vector representations of the known objects in the normalized view during a training phase, the feedback data comprising a first feedback data, a second feedback data, and a third feedback data, the evaluator including a discriminator sub-module to provide the first feedback data, a normalizer sub-module to provide the second feedback data, and a semantic embedding sub-module to provide the third feedback data (Qui discloses Convolutional Neural Network connect to the Hash Stream, Adversary Stream and the Classification Stream. “Hash stream is to encode each image into hash codes with relative similarity preservation measured by a triplet ranking loss. Adversary stream is to distinguish synthetic images from real ones trained with an adversarial loss. Classification stream is to characterize the semantic structures on image and softmax loss or cross entropy loss is computed for single label and multi-label classification, respectively. The whole architecture is jointly optimized in an end-to-end fashion” at Figure 1 and Chapter 3). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize DSH-GANs of Qui to claim 2 of the patent.
The suggestion/motivation would have been to “produce compelling and discriminable examples conditioning on class labels” (Qui; Chapter 5).
c.	Regarding claim 15, claim 15 is analogous and corresponds to claim 8. See rejection of claim 8 for further explanation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rui (US 6,859,802 B1) in view of Qiu et al. (“Deep Semantic Hashing with Generative Adversarial Networks”).
a.	Regarding claim 1, claim 2 of the patent discloses a method comprising:
receiving a search query from a client device, the search query including an input image depicting an object (Rui discloses that “search criteria are received by image server 102 (act 282) as initial selection” at Figs. 3-232 and 5-282 and col. 12, lines 18-20);
generating, using a generator, a vector representation of the object in a normalized view, (Rui discloses “generator 222 [generating] multiple query vectors” at Figs. 3-222 and 5-284 and col. 12, lines 20-21); 
identifying based on the vector representation of the object in the normalized view, a set of other images depicting the object (Rui discloses that “[c]omparator 224 then [mapping] the low-level feature vectors of images in image collection 104 to a higher level feature vector for each image and compares the higher level feature vectors to the query vector (act 286). The images that most closely match the query vectors (based on the comparison in act 286) are then identified” at Figs. 3-224, 5-286 and 288 and col.12, lines 21-26); and
returning, to the client device, at least one of the other images depicting the object in response to the search query (Rui discloses that “[t]he images that most closely match the query vectors (based on the comparison in act 286) are then identified (act 288), and forwarded to the requesting client 108” at Fig. 5-290 and col. 12, lines 26-27).
However, Rui does not disclose the generator having been trained based on a set of reference images of known objects in multiple views, and further based on feedback data received from an evaluator that indicates performance of the generator at generating vector representations of the known objects in the normalized view during a training phase, the feedback data comprising a first feedback data, a second feedback data, and a third feedback data, the evaluator including a discriminator sub-module to provide the first feedback data, a normalizer sub-module to provide the second feedback data, and a semantic embedding sub-module to provide the third feedback data.
Qiu discloses the generator having been trained based on a set of reference images of known objects in multiple views, and further based on feedback data received from an evaluator that indicates performance of the generator at generating vector representations of the known objects in the normalized view during a training phase, the feedback data comprising a first feedback data, a second feedback data, and a third feedback data, the evaluator including a discriminator sub-module to provide the first feedback data, a normalizer sub-module to provide the second feedback data, and a semantic embedding sub-module to provide the third feedback data (Qui discloses Convolutional Neural Network connect to the Hash Stream, Adversary Stream and the Classification Stream. “Hash stream is to encode each image into hash codes with relative similarity preservation measured by a triplet ranking loss. Adversary stream is to distinguish synthetic images from real ones trained with an adversarial loss. Classification stream is to characterize the semantic structures on image and softmax loss or cross entropy loss is computed for single label and multi-label classification, respectively. The whole architecture is jointly optimized in an end-to-end fashion” at Figure 1 and Chapter 3). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize DSH-GANs of Qui to Rui’s image retrieval architecture.
The suggestion/motivation would have been to “produce compelling and discriminable examples conditioning on class labels” (Qui; Chapter 5) by “generating synthetic data for training through Generative Adversarial Network ... and consolidating the idea of generating training data for boosting hashing” (Quit; Chapter 1).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein the discriminator sub-module receives, from the generator, a generated image of a known object in the normalized view and outputs the first feedback data comprising a probability that the generated image is a real image of the known object (Qui discloses Convolutional Neural Network connect to the Hash Stream, Adversary Stream and the Classification Stream. “Hash stream is to encode each image into hash codes with relative similarity preservation measured by a triplet ranking loss. Adversary stream is to distinguish synthetic images from real ones trained with an adversarial loss. Classification stream is to characterize the semantic structures on image and softmax loss or cross entropy loss is computed for single label and multi-label classification, respectively. The whole architecture is jointly optimized in an end-to-end fashion” at Figure 1 and Chapter 3). 
c.	Regarding claim 3, the combination applied in claim 1 discloses  wherein the normalize sub-module receives, from the generator, the generated image of the known object in the normalized view and outputs the second feedback data comprising a value indicating how well the known image has been converted to the normalized view (Qui discloses Convolutional Neural Network connect to the Hash Stream, Adversary Stream and the Classification Stream. “Hash stream is to encode each image into hash codes with relative similarity preservation measured by a triplet ranking loss. Adversary stream is to distinguish synthetic images from real ones trained with an adversarial loss. Classification stream is to characterize the semantic structures on image and softmax loss or cross entropy loss is computed for single label and multi-label classification, respectively. The whole architecture is jointly optimized in an end-to-end fashion” at Figure 1 and Chapter 3).
d.	Regarding claim 4, the combination applied in claim 1 discloses wherein the semantic embedding sub-module receives, from the generator, the generated image of the known object in the normalized view and outputs the third feedback data comprising a value indicating whether an object classification determined based on the generated image matches a desired object classification of the known object (Qui discloses Convolutional Neural Network connect to the Hash Stream, Adversary Stream and the Classification Stream. “Hash stream is to encode each image into hash codes with relative similarity preservation measured by a triplet ranking loss. Adversary stream is to distinguish synthetic images from real ones trained with an adversarial loss. Classification stream is to characterize the semantic structures on image and softmax loss or cross entropy loss is computed for single label and multi-label classification, respectively. The whole architecture is jointly optimized in an end-to-end fashion” at Figure 1 and Chapter 3).
e.	Regarding claim 5, the combination applied in claim 1 discloses wherein the generator modifies generation of future images based on the feedback data received from the discriminator sub-module, the normalizer sub-module, and the semantic embedding sub-module (Qui discloses Convolutional Neural Network connect to the Hash Stream, Adversary Stream and the Classification Stream. “Hash stream is to encode each image into hash codes with relative similarity preservation measured by a triplet ranking loss. Adversary stream is to distinguish synthetic images from real ones trained with an adversarial loss. Classification stream is to characterize the semantic structures on image and softmax loss or cross entropy loss is computed for single label and multi-label classification, respectively. The whole architecture is jointly optimized in an end-to-end fashion” at Figure 1 and Chapter 3).
f.	Regarding claim 6, the combination applied in claim 1 discloses wherein identifying the set of other images depicting the object comprises:
determining, using a distance function, distances between the vector representation of the object and a set of vector representations of images depicting objects (Rui discloses determining the Euclidean distance between the query vectors and the image vectors at col. 8, lines 9-64); 

g.	Regarding claim 7, the combination applied in claim 1 discloses wherein the set of other images includes images generated by the generator (Qui discloses that “in the form of real-synthetic image triplets and each tuple consists of one real image as query image, one synthetic and similar image produced with same labels of query image through generator network 𝐺, and another synthetic but dissimilar image synthesized by 𝐺 conditioning on different labels” at Figure 1).
h.	Regarding claims 8, Rui discloses one or more computer processors (Rui discloses that “[t]he image retrieval apparatus and image retrieval method according to the present invention can be implemented by hardware, and can also be implemented by a common computer through execution of software programs” at ¶0165); and
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising (Rui discloses that “[t]he image retrieval apparatus and image retrieval method according to the present invention can be implemented by hardware, and can also be implemented by a common computer through execution of software programs” at ¶0165).
Moreover, rest of the claim limitations are analogous and correspond to the limitations of claim 1. See rejection of claim 1 for further explanation.
i.	Regarding claims 9-14, claims 9-14 are analogous and correspond to claims 2-7, respectively. See rejection of claims 2-7 for further explanation.
j.	Regarding claims 15-20, claims 15-20 are analogous and correspond to claims 8-13, respectively. See rejection of claims 8-13 for further explanation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/JOHN W LEE/Primary Examiner, Art Unit 2664